Petition for Writ of Mandamus Denied and Opinion filed January 30, 2003








Petition for Writ of Mandamus Denied and Opinion filed
January 30, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00011-CV
____________
 
IN RE PHILLIP JOE BARNES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 8, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002); see
also Tex. R. App. P. 52.  In the petition, relator
alleged the trial court had failed to comply with an order from this Court
requiring the trial court to hold a hearing pursuant to rule 306a of the Texas
Rules of Civil Procedure.  We have
learned the trial court held the hearing pursuant to this Court=s order on January 21, 2003.  Thus, the petition for writ of mandamus is
moot.  
Accordingly, we deny relator=s petition for writ of mandamus as
moot.
 
PER CURIAM
 
Petition Denied
and Opinion filed January 30, 2003.
Panel consists of
Justices Yates, Anderson, and Frost.